PRICE  DANIEL
ATTORNEYGENERAL


                               February    26,   1951


      Hon. Henry Wade                     Opinion No. V-1153.
      Distr,ict Attorney
      Dallas County                       Re:    Tax exemption of property        -.
      Dallas,   Texas                            owned by morticians’ schools.‘;.

      Dear   Sir:

                   You have’requested    the opinion of this office on the
      above captioned matter and have supplied us with a copy of an
      opinion rendered by you on the same subject.       The only facts stated
      in the opinion are that a Mr. Fredericks     and his associates  have
      petitioned the Tax Assessor-Collector      of Dallas County for tax
      exemption on a morticians’    school operating e;ntirely for gain.

                   Section 2, Article VIII, of the Constitution of the State
      of Texas authorizes   the Legislature  to “exempt from taxation D . D
      all buildings used exclusively   and owned by persons or associa-
      tions of persons for school purposes.    D a 0w Article  7150, V.C.S.,
      grants the exemption in$he exact words of the Constitution       except
      for the insertion of the word ““such” before ‘“buildings.”

                  In Smith v. Feather, 234 S.W.Zd 418 (Tex, Sup. 1950),
      the Court held that a building used exclusively    for operating a pri-
      vate school offering courses   in Interior Architecture    and Decora-
      tion, Commercial    Art> Costume Design, and Display and Merchan-
      dising was exempt from taxation during the years that the owners
      so operated the building, but was not exempt for those years in
      which one of the partners owned no interest in the building,      The
      Court stated that buildings used exclusively    for private schools,
      even though operated for profit, are exempt from taxation.       At page
      420 of the opinion, the Court said:

                     “The language of the exemption is hardly sus-
             ceptible of any other construction.    It is applicable  to
             buildings privately owned, and the only requisite which
             must be met in order for a building to fall within the
             exemption is that it be used exclusively     by its owner
             for school purposes.”    (Emphasis   ours.)

                    Under the holding of the Feather case, the owners of
      the building must be the.exclusive    operators  of the school. The
              r case also summarizes     the cases which have dealt with
                factual requisites for exemption and which hold that if any
Hon. Henry W&e,       Page 2 f V+ll53)



part of the build%g, is use&by one not the owner or is used by the
owner as a reside&e     or in any way which is inconsistent with the
school’s  purpose&   the exemptioa is lost.

              If the factual requidtc*  for exemption are met in the
instant case, the buildings of the mOatician$’ school are exempt
from taxation.     Finally, we call year attention to the fact that the
exempt@     is limited to the school buikdlngs and the land upon which
they stand and such ground ad la ucled in the actual operation of the
school.  St. Edwards College_v,     Morris,  82 Tex. 1, 17 S.W. 512 (1891).
Personaf   property belanging to the rdhool is not exempt from taxa-
tion,




 .
              The buildings of a matticiam     school atid the
       land on which they stand are exempt from taxation if
       the owners are the exclusive operators of the school
       and if the buildings are used exclusively   for school
      ,purposes.   St, Edwards College v. Morris,     82 Tex. 1,
       17 S.W. 5127TaYl] ; s m ith v. Feather,  234 S,W.Zd 418
       (Tex. Sup, 1950).

                                     Yours      very   truly,

                                      PRICE DANIEL
                                     Attorney General


APPROVED:
                                         Mrs.    MariettaMcGregor
W. V. Geppert                                        Assistant
Tdxation Division

Jesse P. Luton, Jr.
Reviawiag Assistant

Price Daniel
Attorney Genelgil